Bell, J.
Where a defendant against whom judgment has been rendered in the municipal court of Atlanta presents a petition for certiorari to the superior court to review the judgment, in which petition it is alleged that the judgment is erroneous solely upon the ground that the defendant had previously filed in the office of the clerk of the municipal court a demand for a bill of particulars, to which no response had been made, but in which petition it is not alleged either that the defendant complied in full with, the rules of that court in reference to such proceeding or that any judgment of the court was ever invoked thereon, the petition failed to show error, and the judge of the superior court did not err in refusing to sanction the same. Americus Grocery Co. v. Brackett, 119 Ga. 489 (7) (46 S. E. 657); Chambers v. State, 22 Ga. App. 748, 753 (97 S. E. 256); Rea v. McGahee, 12 Ga. App. 326 (77 S. E. 204).

Judgment affirmed.


Jenkins, P. J., amd Stephens, J., concur.